DETAILED ACTION
	Applicant’s response, filed 22 February 2022 has been entered.
	Claim(s) 1-20 are currently pending. 
The objection(s) to claim(s) 10, 14, and 15 have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 
	Rejection of claim(s) 16-17 and 20 under 35 U.S.C. §112(b) has/have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive. 
Applicant asserts that amended independent claim 1 recites, among other things, a controller configured to "determine whether information related to driving of the autonomous vehicle is received from the external device," "based on determining that the information related to driving of the autonomous vehicle is received from the external device, acquire the communication intensity information through the communication device," and "control the autonomous vehicle to drive based on the communication intensity information." The cited references fail to describe or suggest at least these features.
Applicant asserts that Specifically, the Office Action appears to equate Nickel's RF reader 170 and processor 180 to the claimed communication device and controller, respectively. See Office Action at p. 5. Nickel, however, fails to describe or suggest the above-noted features added as a consequence of the amendments set forth above. In particular, Nickel's processor 180 is not configured to, "based on determining that the information related to driving of the autonomous vehicle is received from the external device, acquire the communication intensity information through the communication device," as claimed. Rather, Nickel merely describes that, "[e]ach reader 170 generates an RF interrogation signal, which causes the RF device 140 of the mobile object 150 to broadcast a wireless identification signal 160 towards the autonomous road vehicle 100." Nickel at [0033] (emphasis added). Thus, Nickel fails to describe or suggest, "based on determining that the information related to driving of the autonomous vehicle is received from the external device, acquire the communication intensity information through the communication device," as claimed. Moreover, Nickel's processor 180 is not configured to "determine whether information related to driving of the autonomous vehicle is received from the external device," as claimed. Nickel describes, at best, "determin[ing] the relative distances dl and d2 from strength of signal(' SoS') or time of flight ('ToF') of the wireless identification signal 160." Id.
Additionally, the Office Action equates Ratnasingam's vehicle to the claimed autonomous vehicle. See Office Action at p. 7. Ratnasingam, however, fails to describe or suggest a controller configured to "determine whether information related to driving of the autonomous vehicle is received from the external device," "based on determining that the information related to driving of the autonomous vehicle is received from the external device, acquire the communication intensity information through the communication device," and "control the autonomous vehicle to drive based on the communication intensity information," as claimed. Rather, Ratnasingam merely describes "a plurality of user devices 102 (devices in a first vehicle and other vehicles) form one or more cliques with at least one leader appointed for each clique." Ratnasingam at 11 :54-56.
Applicant’s above arguments with respect to claim 1 have been considered but are moot because the arguments are directed toward the amended limitations of the claim. Please see new grounds of rejection detailed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  The claim includes the functional limitations “determine whether information related to driving of the autonomous vehicle is received from the external device”, and “based on determining that the information related to driving of the autonomous vehicle is received from the external device, acquire the communication intensity”; the claim(s) define(s) the invention in functional language specifying the desired result but the disclosure fails to sufficiently identify how the result is achieved.  The language of the specification does not sufficiently describe the claimed invention so that one skilled in the art can recognize what is claimed. See MPEP §2163.03(V).
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  The claim includes the functional limitations “determine that the information related to driving of the autonomous vehicle is received from the external device… based on the external device corresponding to a traffic-related server”; the claim(s) define(s) the invention in functional language specifying the desired result but the disclosure fails to sufficiently identify how the result is achieved.  The language of the specification does not sufficiently describe the claimed invention so that one skilled in the art can recognize what is claimed. See MPEP §2163.03(V).
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  The claim includes the functional limitations “determining whether information related to driving of the autonomous vehicle is received from the external device”, and “based on determining that the information related to driving of the autonomous vehicle is received from the external device, acquiring the communication intensity”; the claim(s) define(s) the invention in functional language specifying the desired result but the disclosure fails to sufficiently identify how the result is achieved.  The language of the specification does not sufficiently describe the claimed invention so that one skilled in the art can recognize what is claimed. See MPEP §2163.03(V).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “determine whether information related to driving of the autonomous vehicle is received from the external device”, and “based on determining that the information related to driving of the autonomous vehicle is received from the external device, acquire the communication intensity” wherein the claim fails to make clear how communication intensity information is acquired by the results of a determination of whether or not information is received, and the specification does not describe how a controller is configured to achieve this particular function, such that a person of ordinary skill in the art at the time of filing would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim(s) 2-19 depend(s) upon claim 1, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “determine that the information related to driving of the autonomous vehicle is received from the external device… based on the external device corresponding to a traffic-related server” wherein the plain language of the claim limitations do not have a commonly accepted meaning in the art, and the specification fails to describe the function in such a way that a person of ordinary skill would be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “receive a plurality of types of information from at least one of the external device or another external device… compare the importance levels of the plurality of types of information to thereby determine that the information… is received” wherein the claim fails to make clear how comparing the importance level of information that is received is used to determine that the information has been received, and the specification does not describe how a controller is configured to achieve this particular function, such that a person of ordinary skill in the art at the time of filing would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “determining whether information related to driving of the autonomous vehicle is received from the external device”, and “based on determining that the information related to driving of the autonomous vehicle is received from the external device, acquiring the communication intensity” wherein the claim fails to make clear how communication intensity information is acquired by the results of a determination of whether or not information is received, and the specification does not describe how a controller is configured to achieve this particular function, such that a person of ordinary skill in the art at the time of filing would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
The Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of §102/103 rejections to claims rejected under §112(b) should not be construed to imply that said claims are allowable over the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669